     Anna Y. Park, SBN 164242
 1
     U.S. EQUAL EMPLOYMENT
 2   OPPORTUNITY COMMISSION
     255 East Temple Street, Fourth Floor
 3   Los Angeles, CA 90012
     Telephone: (213) 894-1083
 4
     Facsimile: (213) 894-1301
 5   E-Mail: lado.legal@eeoc.gov

 6   Eric Yau, CA SBN 275457
 7   U.S. EQUAL EMPLOYMENT
     OPPORTUNITY COMMISSION
 8   300 Ala Moana Boulevard, Room 4-257
     Honolulu, HI 96850
 9   Telephone: (808) 541-3133
10   Facsimile: (808) 541-3390
     Email: eric.yau@eeoc.gov
11
     Attorneys for Plaintiff
12   U.S. EQUAL EMPLOYMENT
13   OPPORTUNITY COMMISSION

14                              UNITED STATES DISTRICT COURT
15                             EASTERN DISTRICT OF CALIFORNIA
16
17   U.S. EQUAL EMPLOYMENT            )                Case No.: 1:18-cv-00744-NONE-SKO
     OPPORTUNITY COMMISSION,          )
18                                    )
                                      )                ORDER STAYING THE ACTION AND
19                   Plaintiff,       )                EXTENDING DEADLINES
                                      )
20          vs.                       )                (Doc. 80)
                                      )
21                                    )
     KS AVIATION, INC. d/b/a SIERRA   )
22   ACADEMY OF AERONAUTICS, and Does )
     1-10 Inclusive,                  )
23                                    )
                                      )
                     Defendant.       )
24
                                      )
25                                    )

26          This case was stayed on October 29, 2019. (See Doc. 68.) On February 27, 2020, at the

27   parties’ request, the Court continued to stay this case and extended the scheduling order dates to

28   allow the parties to continue to work toward settlement. (See Docs. 78, 79.) The Court directed




                                                    -1-
 1   the parties to file either a notice of settlement or a status report on the status of settlement
 2   negotiations by no later than March 27, 2020. (Doc. 79 at 2.)
 3            On March 27, 2020, the parties filed a status report requesting that the Court extend the
 4   stay by 30 days and modify the case schedule. (Doc. 80.) The parties represent that defense
 5   counsel is experiencing difficulties communicating with Defendants because Defendants are
 6
     occupied by issues with the coronavirus (COVID-19) pandemic affecting their students and
 7
     operations. (Id. at 1–2.) Nonetheless, the parties believe that within the next 60 days “will be able
 8
     to determine whether further settlement talks without the Court's involvement would be fruitful,
 9
     completely resolve the action or at least narrow the issues such that a settlement conference before
10
     the magistrate judge would be fruitful.” (Id. at 2.) The Court finds good cause to extend the stay
11
     and modify the case schedule.
12
              Based on the foregoing and for good cause shown, the Court GRANTS the parties’
13
     request.1 IT IS HEREBY ORDERED that:
14
         1. The stay is EXTENDED until May 26, 2020. By no later than May 26, 2020, the parties
15
              SHALL file either (1) a notice of settlement or (2) an updated joint status report on the
16
              status of settlement negotiations and the status of the case.
17
         2. The scheduling order dates are MODIFIED2 as follows:
18
              a.       The expert discovery deadline be extended to June 9, 2020;
19
              b.       The non-dispositive motions filing deadline be extended to June 16, 2020;
20
              c.       The non-dispositive motions hearing deadline be extended to July 22, 2020;
21
              d.       The dispositive motions filing deadline be extended to July 27, 2020;
22
              e.       The dispositive motions hearing deadline be extended to September 9, 2020;
23
              f.       The pretrial conference be continued to November 16, 2020; and
24
25
26
27   1
       The Court will adjust certain of the parties’ proposed dates to conform to the Court’s scheduling preferences.
     2
       The Court will re-set the settlement conference, if appropriate, upon receipt of the parties’ updated joint status report
28   on the status of settlement negotiations. The parties shall set forth proposed dates for the settlement conference in
     their updated joint status report if they intend to request that a settlement conference be set.



                                                                -2-
 1            g.      The trial date be continued to January 12, 2021.
 2
     IT IS SO ORDERED.
 3
 4   Dated:        March 30, 2020                                  /s/   Sheila K. Oberto   .
 5                                                      UNITED STATES MAGISTRATE JUDGE

 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                      -3-
